Citation Nr: 1209505	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for joint pain, to include as secondary to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from September 1974 to September 1977, from November 1979 to January 1982, and from May 1982 to May 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision, which reopened the Veteran's previously denied claim for service connection for joint pain, but then denied the claim.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is not bound by than RO determination, but rather must independently consider whether new and material evidence has in fact been received.  See id.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for joint pain, and he did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  Evidence obtained since the August 2001 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for joint pain, to include as an undiagnosed illness.


CONCLUSION OF LAW

The August 2001 rating decision which denied entitlement to service connection for joint pain is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for joint pain, to include as secondary to an undiagnosed illness, was denied by an August 2001 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran was discharged from service in May 1999 following a lengthy military career.  In July 1999, he filed for service connection for a number of orthopedic disabilities, including degenerative joint disease in the right hand, chronic right shoulder pain, lumbar strain, impingement syndrome left shoulder, degenerative joint disease of the right elbow, and right toe arthritis.   

Numerous service treatment records were submitted, but the Veteran failed to report to the VA examinations that were scheduled to evaluate his claimed disabilities and his claims were denied.  Since that time, service connection has been granted for orthopedic disabilities of the left shoulder, right great toe, and right index finger.  Service connection has also been granted for a number of other non-orthopedic disabilities.   

In August 2000, the Veteran filed a claim stating that he had continual pain in his joints, and he asked whether there were any other veterans who were in the Gulf War who were having any of the problems he was experiencing.  The Veteran was scheduled for a VA examination, but again it is noted in his claims file that he failed to report.  There is no indication in the record that the Veteran did not receive notice of the examination.  His claim was then denied by an August 2001 rating decision, which the Veteran did not appeal.  

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held that if "new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The Court has also held that the assertion that RO decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Here, however, not only did the Veteran fail to file a notice of disagreement with the August 2001 rating decision, but he also failed to submit any additional evidence in the year following the August 2001 rating decision.  As such, the August 2001 rating decision became final; and new and material evidence is therefore needed to reopen the Veteran's claim.

At the time of that decision, numerous service treatment records were of record, detailing a series of injuries, including many sports related orthopedic injuries, during the Veteran's military career.

For example, in February 1986, the Veteran sought treatment for left hip pain after being caught between a tow bar and the flight deck.

The Veteran also specifically reported that he had joint pain on a number of medical history surveys completed in conjunction with periodic physicals.  However, these notations of joint pain did not refer to any generalized joint pain, but rather referred to specific orthopedic problems, several of which have subsequently been service connected.  For example, in February 1989, the Veteran's report of swollen or painful joints was noted to be in reference to a finger injury.  In March 1990, it was noted to be in reference to his shoulders.  

Thus, while there is some notation in the service treatment records of "joint pain", no service treatment records actually show any complaints which might be construed as suggesting a disorder manifested by generalized joint pain. 

The Veteran's claim for service connection for joint pain was denied in August 2001, as there was no showing of a generalized disorder manifested by joint pain that either began during or was otherwise caused by his military service.

No additional evidence was submitted for approximately five years, until the Veteran again filed for service connection for joint pain in August 2006.  In conjunction with the new claim, the Veteran submitted a number of treatment records.  However, he also filed for service connection for a number of other disabilities in addition to the joint pain, several of which have subsequently been granted.

Moreover, while a number of treatment records dating from 1999 to 2006 were added to the Veteran's claims file, there was no suggestion in any of the records that the Veteran had a chronic disorder that was manifested by generalized joint pains.
 
This is not to say that there were no complaints of any type of joint pain; there were.  However, these complaints tended to address specific joints, and did not tend to suggest a chronic pain disorder.  

Several records did note generalized complaints of joint pain, but even in these records there was nothing to suggest the presence of an actual pain disorder.  For example, in January 2001, the Veteran sought treatment complaining of pains in his knees, elbows, and back, as well as headaches.  However, on examination, the Veteran was well-appearing and in no acute distress, and his back and musculoskeletal system were both found to be negative.  The medical provider's assessment was GERD vs. NSAID effects, and upper respiratory infection.  The Veteran was prescribed medication for heartburn (Prilosec).  No medication appears to have been prescribed for any joint pain. 

In May 2003, the Veteran underwent an orthopedic evaluation for his left shoulder.  It was noted that he had multiple other joint complaints, but was otherwise in excellent shape.

In October 2004, the Veteran reported having joint pain for one year, but his musculoskeletal system was found to be normal.

No other records appear to address any complaints of joint pain, and as described above, even when joint pain was mentioned, there was no suggestion that it was part of any actual disorder, and no treatment was provided.

It is conceded that the treatment records that were submitted in conjunction with the claim to reopen are "new" in that they had not been previously considered.  However, the Board finds that they are not "material" as contemplated by the VA regulations.  Essentially, these records are at best duplicative of evidence that was already known at the time of his previous denial, as the Veteran had clearly complained of a variety of joint pains while in service.  Thus, the mere notation of additional complaints of joint pain in the medical records is not considered to be new.  The Veteran actively participated in a variety of athletic endeavors while in service, which led to a multitude of joint related complaints.  As such, the fact that the Veteran subsequently related complaints of back and knee pain in a couple post-service treatment records does not suggest that he has a generalized disorder manifested by joint pain.  Moreover, the Veteran has already been denied service connection for both back and knee disabilities, and he has not attempted to reopen either claim.

Thus, the few complaints listed above are found to be insufficient to warrant reopening the Veteran's claim.

In reaching this conclusion, the Board has given consideration to the Court of Appeals for Veterans Claims (Court) holding in Shade v. Shinseki.  See 24 Vet. App. 110, 118 (2010) (holding that that in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim).  However, while joint pain is mentioned in several of the treatment records, the fact remains that even were this claim to be reopened, no duty to assist would be triggered, as the Veteran's complaints at his treatment sessions did not suggest either a generalized disorder, or a specific disability in any one joint; and there was no suggestion from any medical professional that these complaints might have been representative of a joint pain disorder.  Moreover, there has been no suggestion that the Veteran's symptoms are part of an undiagnosed illness or a medically unexplained chronic multisymptom disability.

In his notice of disagreement, the Veteran stated that he was seeking service connection for joint pain as an undiagnosed illness.  The Veteran's representative also suggested that consideration of the Gulf War regulations should be given consideration in a February 2012 statement.

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317. 

In the Veteran's case, his service treatment records show that he had complained of joint pain prior to the Persian Gulf War ever commencing.  For example, in February 1989, the Veteran reported swollen or painful joints, which was noted to be in reference to a finger injury.  However, as noted above, these were not complaints of generalized joint pain, but rather were specific complaints related to a single joint.

More importantly, the Gulf War regulations were considered in 2001 when the Veteran's claim was initially denied.  As such, the mere assertion that the Veteran's case warrants consideration under the Gulf War regulations is insufficient to justify reopening his claim.

In his substantive appeal in February 2009, the Veteran asserted that he was experiencing severe joint pain throughout his body which had become worse and was spreading to his knees and feet.  However, this statement is not considered to be new in that the Veteran has already been denied service connection for a knee disability in a July 2000 rating decision.  Service treatment records do show some complaints of knee pain; but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

Beyond the above, these claims/statements are very similar to the claims made in the prior denial of the claims.  He is essentially reiterating the same claim. 

On this point, the Veteran is advised that should evidence arise establishing that he has a chronic knee disability (such as arthritis), he is free to submit that evidence as a claim for service connection.  This holds true for other orthopedic disabilities as well.  

Moreover, if evidence comes to light which suggests that the Veteran has a generalized disorder manifested by joint pain, he is encouraged to file a new claim.  However, as it stands now, such evidence has not been submitted.  As described, the medical evidence does not suggest a generalized joint pain disorder, and the Veteran has provided very little in the way of personal statements that describe why he believes he has an "undiagnosed illness" manifested by joint pain, and he has not submitted any testimony as to the onset of his alleged joint pains or detailing the history of joint symptomatology he has reportedly experienced.  

To this end, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Here, the Veteran has said very little in support of his claim.  In his claim to reopen, the Veteran only stated that he was filing for whole body joint pains as a result of Persian Gulf War syndrome.  He added no additional information in his notice of disagreement; and in his substantive appeal the Veteran merely stated that he had severe joint pain throughout his body, especially in his knees and feet.  These statements lack any detail which might allow VA to reopen the Veteran's claim.  For example, the Veteran has not detailed when the pains began, where he first got treatment, or what doctors have stated with regard to his assertions.  Instead the Veteran has merely reiterated that he wants service connection.  As such, the lay statements are inadequate to support reopening.

The evidence establishes that the Veteran had a long career of military service for which he is to be commended, and it is noted that service treatment records do document treatment throughout service for a variety of injuries, several of which have lead to the granting of service connection.   However, the primary requirement for service connection is the presence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Moreover, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this claim, as the records stand, the new treatment records are not material, and the Veteran's statements are not considered new, and therefore evidence that is both new and material has not been presented.  Moreover, even if a basis could be found to reopen the claim, neither the Veteran's statements, nor the VA treatment records, would trigger any duty to assist.  

Given that no basis upon which to reopen the Veteran's claim has been presented, his claim is not reopened and his appeal is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established. 

The letter also specifically informed the Veteran  of what "new" and "material" meant in the context of his lymph node claim, and it informed him the reason that his claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have numerous VA treatment records.  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

While a medical opinion of record was not provided with regard to the Veteran's previously denied claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary in the case of that issue.  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for joint pain to include as due to an undiagnosed illness, and the Veteran's claim is not reopened.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


